EXHIBIT 3.2 THE MAJESTIC STAR CASINO, LLC Amended And Restated Operating Agreement THIS FOURTH AMENDED AND RESTATED OPERATING AGREEMENT (this "Agreement") is executed as of the 23rd day of March, 2009, by BARDEN DEVELOPMENT, INC., an Indiana corporation having an address at One Buffington Harbor Drive, Gary, Indiana 46406 ("Barden") and ANY PERSONS HEREAFTER EXECUTING THIS AGREEMENT PURSUANT TO SECTION 12.2 OR 13.1 HEREOF and having the names and addresses recited in Exhibit A hereto. WHEREAS, pursuant to the filing on December 8, 1993 of Articles of Organization with the Indiana Secretary of State (the "Secretary"), President Riverboat Casino-Gary, Inc., a Delaware corporation ("PRC"), Barden (under its former name "Barden Enterprises, Inc."), and Gary Riverboat Gaming, LLC (the "Investor LLC") formed a limited liability company, pursuant to the Indiana Business Flexibility Act of 1993 (the "Act"). WHEREAS, the limited liability company so formed (the "Company") was at such time (a)known as Barden PRC-Gary, LLC, (b) constituted as a manager-managed limited liability company for purposes of Section 23-18-4-1(b) of the Act, and (c) governed by an Operating Agreement dated December 8, 1993. WHEREAS, on June 30, 1995, the Investor LLC, Barden and the Company were petitioned by PRC to permit the withdrawal of PRC from the Company, both as a member and as manager, upon specified terms. WHEREAS, such consent was granted, and, in contemplation of PRC's withdrawal from the Company, Barden and the Investor LLC, constituting the sole members of the Company, executed, for filing with the Secretary, an amended and restated version of the Company's articles of organization, to, inter alia, (a) change the name of the Company to Barden-Davis Casino, LLC, (b) remove any references to PRC, and (c) convert the Company to a member-managed limited liability company for purposes of Section 23-18-4-1(b) of the Act. WHEREAS, Davis Gaming Company, a Delaware corporation ("Davis"), requested the opportunity to invest in the Company, as a member and as a creditor, on those terms negotiated by Davis, Barden, the Investor LLC and the Company. WHEREAS, pursuant to the granting of Davis' request, and in contemplation of the continuing and anticipated operations of the Company, Barden, Davis and the Investor LLC amended and restated the operating agreement of the Company as of July 31, 1995. WHEREAS, the Company has retired all of Davis' interest in the Company (whether as member or creditor), pursuant to an amendment, dated September 30, 1995, to the aforementioned restated operating agreement of July 31, 1995. WHEREAS, by execution of a restated operating agreement on October 1, 1995, Barden and the Investor LLC further amended the operating agreement of July 31, 1 WHEREAS, on January 31, 1996, Barden and the Investor LLC filed an amendment and restatement of the Company's articles of organization to, inter alia, change the name of the Company to "The Majestic Star Casino, LLC." WHEREAS, on March 29, 1996, Barden and the Investor LLC filed a further amendment and restatement of the Company's articles of organization to, inter alia, thereafter constitute the Company as a manager-managed limited liability company. WHEREAS, Barden, the Investor LLC and any Participants amended and restated the restated operating agreement as of March 29, 1996. WHEREAS, Barden and the Investor LLC amended the operating agreement of the Company as of June 18, 1999. WHEREAS, Barden and the Investor LLC amended the operating agreement of the Company as of May 17, 2001, to indicate that the Investor LLC was no longer a Member. WHEREAS, by execution of this Fourth Amended and Restated Operating Agreement, Barden and any Participants wish to amend and restate the amended operating agreement of May 17, 2001, such that from and after the date hereof; and unless and until further amended, this Agreement, alone and in its entirety shall serve as the operating agreement of the Company for purposes of Section 23-18-1-16 of the Act. NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I. Definitions 1.1Specific Terms.As used in this Agreement, the following terms shall have the following meanings: "Act" has the meaning ascribed to it in the recitals hereto. "Agreement" means this Fourth Amended And Restated Operating Agreement and any amendments adopted in accordance with this Agreement and the Act. "Articles" means the Articles of Organization of the Company filed with the Secretary, as amended and in effect from time to time. "Authorizations" means the License and any other licenses, permits, approvals and consents necessary or required for the Company to operate the Gary Facility. 2 "Affiliate" means any person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with, a Member. "Barden" means Barden Development, Inc., and/or, upon any action taken pursuant to Section 12.2, any successor-in-interest to it. "BMI" means Barden Management Inc., an Indiana corporation, and/or, upon any action taken pursuant to Section 12.2, any successor-in-interest to it. "Book Value" means, with respect to any asset, the asset's adjusted basis for federal income tax purposes, except (a) the initial Book Value of any asset contributed to the Company shall be its gross fair market value at the time of contribution, (b) if the Company so elects, the Book Value of all Company assets shall be adjusted to equal their gross fair market values at the times required by Code Section 704(b), and (c) if the Book Value of an asset has been determined pursuant to clause (a) or (b), such Book Value shall thereafter be adjusted in the same manner as would the asset's adjusted basis for tax purposes except that depreciation deductions shall be computed as specifically provided. "Certificate of Suitability" means the Certificate of Suitability issued to the Company on December 27, 1994 by the Commission, as may be extended from time to time. "Code" means the Internal Revenue Code of 1986, as amended from time to time, or corresponding provisions of future laws. "Commission" means the Indiana Gaming Commission, organized pursuant to the Indiana Riverboat Gambling Act, as constituted from time to time or any successor thereto. "Company" has the meaning ascribed to it in the recitals hereto. "Consensus" means each and every incumbent Member, acting in accordance with Article VI. "Contributions" means the amount of cash or the fair market value of other property contributed to the Company or required to be contributed to the Company. "Debt
